Citation Nr: 1429645	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-43 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the Veteran's claim for a rating in excess of 30 percent for his service-connected PTSD.

In November 2012, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of PTSD disability and is presumed to be seeking the maximum rating for his psychiatric disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his service-connected PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an April 2009 letter, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Acting Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file shows VA treatment records, dated from January 2011 to May 2012, also considered by the Board in the increased rating claim on appeal.

Further, in May 2009, the Veteran was afforded a VA examination in connection with his claim on appeal, the report of which is of record. 

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities.  Under Diagnostic Code 9411, a 30 percent rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Facts and Analysis

Clinicians have assigned the Veteran GAF scores that ranged from 55 to 65, indicative of moderate to mild occupational and social impairment, although the May 2009 VA examiner assigned a score of 61 to70, commensurate with mild impairment. 

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Electronic messages from the Veteran's employer, dated from December 2009 to April 2010, discuss his difficulties following company rules and attending meetings, and his possible retirement, that would negate further action.  An April 2010 signed note from his VA psychiatrist excused the Veteran from all meetings due to a medical condition.  He retired in July 2010, according to a December 2012 VA psychological intake record.

An October 2010 private psychological intake record includes the Veteran's reports of frequent flashbacks and nightmares, irritability, and a fear of confined spaces that led to his early retirement.  In November 2010, the Veteran's VA psychiatrist noted reports of worsening symptoms, particularly, increased irritability, and that the Veteran retired early secondary to PTSD.

Indeed, in an October 2011 PTSD Questionnaire, the Veteran's VA psychiatrist reported that the Veteran retired early secondary to PTSD and noted that the Veteran's PTSD symptoms included difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships

The records are replete with reports of the Veteran's impaired impulse control, and the October 2011 VA PTSD Questionnaire notes his impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported that his wife said he hit her at night during combat-related nightmares although he had no memory of the events.  See November 2012 Board hearing transcript at page 5 and December 2012 VA psychology record.  The October 2010 private and November 2010 VA medical records note his self-report of increased irritability.  The October 2011 Questionnaire also notes his impaired judgment.  

The record shows that PTSD has caused impairment in the areas of work, family relations and mood.  The Veteran's work impairments, as reflected in the employer e-mails dated from December 2009 to April 2010, discuss such deficiencies and the October 2010 private psychological intake record, along with the Veteran's testimony, is to the effect that he retired early due to symptoms associated with his PTSD.  Moreover, the Veteran has reported having constant suicidal ideations, as noted in the November 2010 VA outpatient records, although the May 2009 VA examiner reported intermittent passive suicidal thoughts.  

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  Although the Veteran has reported that he has no close or casual friends, he lives with his wife with whom he is reported to have a good relationship.  Thus, the record does not show total social impairment.

Examinations have not shown symptoms listed in the criteria for a 100 percent rating.  Indeed, the May 2009 VA examiner reported that the Veteran was oriented, as did the October 2011 PTSD Questionnaire.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior have not been documented in the clinical record or in the statements from the Veteran.  The clinicians found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The May 2009 VA examiner noted that the Veteran denied current auditory or visual hallucinations.  The Veteran's speech has been described as fluent and he repeatedly denied having homicidal ideations or plans. 

Some impairment in memory has been documented, but impaired memory is contemplated by ratings as low as 50 percent.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  As such, a rating in excess of 70 percent is not warranted at any time since the Veteran filed his current increased rating claim in April 2009.

Resolving reasonable doubt in the Veteran's favor, a 70 percent rating, but no higher, is granted for PTSD, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include irritability, social isolation, anxiety, memory problems, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  The record does not show symptoms that are outside of those contemplated in the rating criteria.  Referral for extraschedular consideration is not warranted.  Thun.



ORDER

A 70 percent rating, but not higher, is granted for the Veteran's service-connected PTSD, subject to the laws and regulations governing the award of monetary benefits.


REMAND

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013). Records submitted by the Veteran include the October 2010 private psychological initial evaluation and treatment plan, when it was noted that he retired early due symptoms associated with his service-connected PTSD disability.  He also testified to retiring early due to problems associated with his PTSD.  See Board hearing transcript at page 3.  TDIU is, therefore, an element of the claim for an increased rating for the service-connected psychiatric disability under Rice. 

The duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work. Friscia v. Brown, 7 Vet. App. 294 (1994).

VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Lebanon and at the Camp Hill OCS, dated since June 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for a TDIU.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Lebanon and at the Camp Hill OCS dated since June 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. If newly obtained evidence indicates a change in the Veteran's service-connected psychiatric disability, afford him a new VA examination to evaluate the current severity of the disability.  The claims folder should be made available to the examiner.

4. Then, afford the Veteran an examination or evaluation to obtain an opinion as to whether the service-connected disabilities in combination would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

5. If the Veteran does not meet the percentage requirements for TDIU at any time during the appeal period (including prior to April 1, 2009), refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  

6. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


